                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROSA JONES,                                      )
                                                 )
               Plaintiff,                        )
                                                 )       2: 19-cv-00050
                       V.                        )
                                                 )
SWEPI L.P. et al.,                               )
                                                 )
               Defendants.                       )

                                           OPINION

Mark R. Hornak, Chief United States District Judge

       Third-Party Defendant Sun Energy Services L.L.C., doing business as Deep Well Services

("Deep Well"), moved to dismiss Third-Party Plaintiff Consolidated Rig Works L.P.'s

("Consolidated Rig") Third-Party Complaint. Deep Well's Motion to Dismiss ultimately depends

on which state's law applies to a contract it signed with Consolidated Rig. The Parties' contract

included a choice oflaw provision--selecting Texas law. In almost every case, a court should give

effect to a choice of law provision. Deep Well argues that this is the rare one, when the Court

should decline to enforce the Parties' choice of law provision. It argues that Pennsylvania law

should apply instead. The Court agrees. Because the choice of law provision conflicts with

Pennsylvania's fundamental public policy-here, its Workers' Compensation Act-the provision

is unenforceable. And Pennsylvania has a materially greater interest in protecting workers injured

within its borders. Thus, Pennsylvania law applies. Under that law, Deep Well is immune from

liability stemming from personal injury lawsuits brought by its employees. Deep Well's Motion

to Dismiss (ECF No. 65), is GRANTED.




                                                     1
    I.      FACTS & PROCEDURAL HISTORY

         The main issues in this case are the Estate of Marc Jones's wrongful death and other tort

claims against several defendants, including Consolidated Rig. This motion to dismiss, however,

does not directly implicate Jones's claims. Instead, Deep Well's Motion to Dismiss is something

of a side dish to this wrongful death lawsuit's main course, so the Court will refrain from fully

detailing all of Jones's allegations. Only three (3) facts are relevant to the Court's task today. First,

Deep Well employed Jones at the time of his death. Second, Jones died at a worksite in

Pennsylvania. Third, Consolidated Rig sold a hydraulic jack, which allegedly played a role in

Jones's death, to Deep Well under a contract that included a choice of law provision-selecting

Texas law to interpret the agreement.

         Jones' s estate first filed its Complaint in the Court of Common Pleas of Allegheny County,

Pennsylvania. (ECF No. 1-2.) That Complaint named Swepi L.P. ("Swepi"), Shell Energy Holding

Group L.L.C. ("Shell Energy"), and two (2) individuals as defendants. (Id.) Swepi and Shell

Energy later removed the case to this Court. (ECF No. 1.) After voluntarily dismissing its claims

against the two (2) individual defendants, Jones's estate filed an Amended Complaint. (ECF Nos.

19 and 36.) That Amended Complaint kept Swepi and Shell Energy as defendants and added

Consolidated Rig as a third defendant. (ECF No. 36.)

         Later, Consolidated Rig impleaded Jones's employer, Deep Well. (ECF No. 58.)

Consolidated Rig's Third-Party Complaint alleged that Deep Well contracted to indemnify it when

Consolidated Rig sold the hydraulic jack to Deep Well-equipment allegedly involved in Jones's

death. That contract, Consolidated Rig argues, should be interpreted using Texas law-the state

named in the contract's choice of law provision. Deep Well moved to dismiss Consolidated Rig's

Third-Party Complaint under Federal Rule of Civil Procedure 12(b)(6). (ECF No. 65.) Deep Well's



                                                       2
argument, in sum and substance, is that Pennsylvania law, not Texas, applies here. And as Jones's

employer, Deep Well argues that it is immune from liability for his workplace injury under

Pennsylvania's Workers' Compensation Act. Consolidated Rig and Deep Well fully briefed the

relevant issues. (ECF Nos. 66, 72, 73, and 76.) And the Court heard oral argument on the motion.

(ECF No. 86.) The Court now decides Deep Well's Motion to Dismiss.

    II.      LEGALSTANDARD

          A claim may be dismissed for "failure to state a claim upon which relief can be granted."

Fed. R. Civ. P. 12(b)(6). Our Supreme Court's decision in Ashcroft v. Iqbal held that "[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements" are not

enough to survive a Rule 12(b)(6) motion. 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Instead, to survive a motion to dismiss, the plaintiffs factual

allegations must "raise a right to relief above the speculative level" by stating a plausible claim for

relief. Twombly, 550 U.S. at 555. This plausibility standard is not a "probability requirement."

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556). Yet it requires "more than a sheer

possibility that a defendant has acted unlawfully." Id.

          The Third Circuit has broken the Iqbal and Twombly pleading standard into a three-part

framework. First, the Court must identify the elements of the claims. Malleus v. George, 641 F.3d

560, 563 (3d Cir. 2011 ). Second, the Court strikes conclusory allegations from the complaint. Id.

Third, the Court looks at the remaining "well-pleaded" allegations in the complaint and asks

whether all of the elements identified in the first step of the framework are sufficiently alleged. Id.

Along the same lines, the Third Circuit has held that the complaint must "show" that the plaintiff

is entitled to relief based on the facts that the Court must presume as true. See Fowler v. UP MC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). In the context of a Rule 12(b)(6) motion based



                                                       3
on Workers' Compensation Act immunity, the movant must show that it is entitled to that

immunity.

   III.      DISCUSSION

          In their briefs and at oral argument, both Consolidated Rig and Deep Well argued that this

case presents a conflict oflaws question. Consolidated Rig argues that the Court should give effect

to the contract's choice of law provision, and therefore apply Texas law. Deep Well argues that

the choice of law provision is unenforceable and that the Court should therefore apply

Pennsylvania law.

          The Court's discussion proceeds in two (2) parts. First, the Court decides whether

Pennsylvania or Texas law governs Consolidated Rig's indemnity claim. Second, the Court

decides whether Consolidated Rig's indemnity claim can stand under the applicable state's law.

The Court concludes that Pennsylvania law applies, and Consolidated Rig's indemnity claim is

barred by Pennsylvania's Workers' Compensation Act. So Deep Well's Motion to Dismiss is

granted.

   A. Choice of Law

          In a diversity action such as this, a federal court must apply the forum state's choice of law

rules. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496-97 (1941). So Pennsylvania's

choice of law rules apply to Consolidated Rig and Deep Well' s dispute.

          When parties agree to apply a specific state's law to their contract, Pennsylvania courts

generally enforce that agreement. See Kruzits v. Okuma Mach. Tool, Inc., 40 F.3d 52, 55 (3d Cir.

1994) (citing Smith v. Commonwealth Nat'! Bank, 557 A.2d 775, 777 (Pa. Super. Ct. 1989)). But

Pennsylvania courts have also adopted§ 187 of the Restatement (Second) of Conflict of Laws. Id.

(citing Schifano v. Schifano, 471 A.2d 839, 843 n.5 (Pa. Super. Ct. 1984)). That section provides



                                                        4
two (2) exceptions to the general rule that courts should apply the parties' chosen law. The first is

when "the chosen state has no substantial relationship to the parties or the transaction and there is

no other reasonable basis for the parties' choice." Restatement (Second) of Conflict of Laws

§ 187(2)(a). The second exception is when applying the parties' chosen law "would be contrary to

a fundamental policy of a state which has a materially greater interest than the chosen state in the

determination of the particular issue and which ... would be the state of the applicable law in the

absence of an effective choice oflaw by the parties." Id. § 187(2)(b).

       Section 187's first exception does not apply to Consolidated Rig and Deep Well's choice

of law agreement. Although Deep Well appears invoke § 187' s first exception, its argument is

halfhearted-and for good reason. Texas has at least some relationship to the Parties. After all,

Consolidated Rig is based in Texas and it manufactured the hydraulic jack at issue in the Lone Star

State. So the Court rejects any argument that Texas has no "substantial relationship to the parties."

See id. § 187(2)(a).

       On the other hand,§ 187's second exception does apply here. Pennsylvania has a materially

greater interest in protecting workers injured on the job within the Commonwealth's borders. And

the Pennsylvania General Assembly codified that fundamental public policy in the Workers'

Compensation Act. See 77 P.S. §§ 1, 481(a); Mcilvaine Trucking, Inc. v. Workers' Comp. Appeal

Bd., 810 A.2d 1280, 1286 (Pa. 2002).

       In Finney v. CSX Transp., Inc., Judge Savage in the Eastern District of Pennsylvania

encountered an indemnity claim nearly identical to the one here. No. 09-3040, 2009 WL 3719382,

at * 1--4 (E.D. Pa. 2009). That case, like this one, involved a lawsuit brought by an employee injured

on-the-job in Pennsylvania; the injured employee sued a defendant who was not his employer; and

the defendant sought to implead the employer for indemnity under a contract between the two.



                                                      5
There, although the parties' contract stated that Florida law should apply, the Finney Court found

the choice of law provision unenforceable. Id. at *2-3. It reasoned that because the employee's

injuries occurred in Pennsylvania, applying Florida law would offend Pennsylvania's materially

greater interest in protecting its workers.

       Finney relied on Mcilvaine Trucking, a 2002 Pennsylvania Supreme Court decision. See

id. at *2 (citing Mcilvaine Trucking, 810 A.2d at 1280). There, Pennsylvania's highest Court held

that choice of law agreements "may be avoided where ... their terms offend public policy."

Mcilvaine Trucking, 810 A.2d at 1286. What's more, the Mcilvaine Trucking Court held that

Pennsylvania's Workers' Compensation Act represented a fundamental public policy. See id. at

1286 & n.9. In particular, the Pennsylvania General Assembly commanded that the Act cover all

in-state injuries. Id. So even though parties generally may choose what state's law to apply to their

contract, the Court can override that choice when an employee's injury happens in Pennsylvania

and the employer invokes Pennsylvania's Workers' Compensation Act. That is, of course, unless

the employer waived its immunity under the Workers' Compensation Act. And that is where the

conflict of laws arises in Consolidated Rig and Deep Well' s dispute.

       Consolidated Rig and Deep Well chose Texas law to govern their contract. Texas, like

Pennsylvania and most other states, has its own workers' compensation statutory scheme. See Tex.

Lab. Code Ann. § 408.001. The wrinkle is the difference in how an employer waives its immunity

under Texas and Pennsylvania law. In Pennsylvania, courts apply the so-called Bester test to

determine whether an employer waived its immunity from liability to its employees. See Bester v.

Essex Crane Rental Corp., 619 A.2d 304, 307 (Pa. Super. Ct. 1993) (en bane) (citing 77 P.S.

§ 481 ). Under the Bester test, an employer only waives its statutory immunity if it does so

expressly and unequivocally in the contract. See, e.g., Bester, 619 A.2d at 307-08. Texas, in



                                                     6
contrast, does not have a Bester-like doctrine for waiver of workers' compensation immunity-

something that Consolidated Rig concedes. (ECF No. 73, at 12 ("The Bester rule simply does not

exist in Texas.").)

       At oral argument, Consolidated Rig cited Acker v. Ray Angelini, Inc. in an attempt to

persuade the Court not to follow Finney's lead. 259 F. Supp. 3d. 305 (E.D. Pa. 2016). Acker, like

Finney and this case, involved an injured worker who sued a non-employer defendant; and that

defendant in tum sought indemnity from the employer under a contract. Id. at 308, 314. There,

Judge McHugh in the Eastern District of Pennsylvania rejected an argument that enforcing a choice

of law provision that applied New Jersey law would violate Pennsylvania's fundamental public

policy. Id. at 314. But Acker only hammers home just how analogous this case is to Finney. That

is because, while the injured employee was a Pennsylvanian, the injury in Acker happened in New

Jersey, not Pennsylvania. See id. at 308, 314 (distinguishing Finney based on location of the

workplace injury). So Pennsylvania's interest in Acker did not necessarily outweigh New Jersey's.

See id. at 314. By contrast, the employee in Finney suffered his injury in Pennsylvania, so

Pennsylvania's interest took precedence. See id. The different outcomes in Acker and Finney help

this Court isolate the key factor: location of the workplace injury. And on that basis, Consolidated

Rig and Deep Well' s dispute is far closer to Finney' s facts.

       Jones died in a workplace accident in Pennsylvania. The only way Jones's employer, Deep

Well, could be liable for his injuries is if Deep Well waived its statutory immunity. Waiver, under

Pennsylvania law, requires express and unequivocal intent evidenced in Deep Well and

Consolidated Rig's contract-i.e., the Bester test. The same is not true under Texas law. Deep

Well and Consolidated Rig's choice of law provision, then, conflicts with Pennsylvania's

fundamental public policy codified in its Workers' Compensation Act. As a result, the choice of



                                                      7
law provision is unenforceable and Pennsylvania law applies to Consolidated Rig's indemnity

claim.

   B. Applying Pennsylvania Law

         While deciding what state's law governs this dispute presented something of a challenge,

applying that law does not. In its brief and at oral argument, Consolidated Rig conceded its contract

with Deep Well does not meet the Bester test. (ECF No. 73, at 15.) The Court agrees. In its contract

with Consolidated Rig, Deep Well did not waive its immunity from indemnity claims brought by

third parties facing personal injury liability to one of Deep Well's employees. As a result,

Consolidated Rig's indemnity claim cannot move forward.

         As already noted, Pennsylvania law makes its Workers' Compensation Act the exclusive

means of holding employers liable for their employee's injuries. See 77 P.S. § 481(a) ("The

liability of an employer under this act shall be exclusive and in place of any and all other liability

to such employes .... "). Which is to say that the employer is immune from suit for an employee's

workplace injuries. And, as a default rule, that immunity applies to third party indemnity claims

against an employer stemming from an employee's claim against the third party. See id. § 481(b).

         The Workers' Compensation Act, however, allows an employer to contractually waive its

immunity to third party indemnity claims by expressly agreeing to indemnify the third party. See

id. But Pennsylvania case law disfavors such agreements-a position illustrated by the Bester test.

See, e.g., Bester, 619 A.2d at 307-08. If the indemnification provision "is clear and includes

indemnification in the event of either the indemnitee's or the employer's own negligence," that is

one thing. Id. at 307. But if the intent to indemnify does not "clearly appear from the terms of the

agreement," Pennsylvania case law does not support finding that the employer waived its

immunity. Id. (citing Remas v. Duquesne Light Co., 537 A.2d 881 (Pa. Super. Ct. 1988)). Along



                                                      8
the same lines, the case law is clear that general contractual language from an employer agreeing

to indemnify "any or all" claims or claims of "any nature whatsoever" does not cut it under the

Bester test. See id. at 307 (citing Pittsburgh Steel Co. v. Patterson-Emerson-Comstock, Inc., 171

A.2d 185 (1961)). Instead,§ 481 rnquires far more specificity.

       Consolidated Rig is right to concede that its contract with Deep Well cannot pass muster

under the Bester test. (ECF No. 73, at 15.) Consolidated Rig and Deep Well's contract contains

exactly the kind of general indemnity language that Pennsylvania case law holds cannot waive

Workers' Compensation Act immunity. In their contract, Consolidated Rig and Deep Well agreed

to indemnify each other for "any claims" that arose from certain triggering events. (ECF No. 58-

6, at 3.) And the indemnity provision defined "claims" to broadly mean claims "of any kind or

nature whatsoever." (Id. at 4.) That sort of broad-brush language does not meet Bester's standard

for waiver under§ 481(b). See Bester, 619 A.2d at 307.

       Perhaps in an admission that it cannot win under Bester's specificity requirement,

Consolidated Rig argued that this Court should not apply Bester. To support its Bester workaround,

Consolidated Rig claims that the Third Circuit inspected and rejected the Bester test in Kiewit E.

Co. v. L&R Constr. Co., 44 F .3d 1194 (3d Cir. 1995). It is true, as Consolidated Rig notes, that

Kiewit found waiver of employer immunity whereas Bester did not. See id. at 1200-01. But that

misses the point. The Kiewit Court applied the Bester test to reach its conclusion that the employer

there waived its immunity under § 481 (b ). See id. (applying Bester but identifying express

unequivocal language waiving immunity from indemnification claim by third party). So far from

a rejection of Bester's reasoning, Kiewit provides an example of the Third Circuit employing

exactly that reasoning.




                                                     9
       Kiewit similarly halts Consolidated Rig's second reason why this Court should reject

Bester: that because the Pennsylvania Superior Court decided Bester, not the Pennsylvania

Supreme Court, Bester has no impact here. (ECF No. 73, at 15.) Consolidated Rig is right that, as

a lower state court decision, Bester is not binding. See Wisniewski v. Johns-Manville Corp., 759

F.2d 271, 273-74 (3d Cir. 1985). Still, federal courts must give significant weight to lower state

court decisions when the state's highest court is yet to speak on the issue. Id. (first citing Comm 'r

v. Estate of Bosch, 387 U.S. 456, 464-65 (1967); then citing West v. Am. Tel. & Tel. Co., 311 U.S.

223,237 (1940)). The Third Circuit gave Bester-an en bane decision from the Superior Court-

significant weight in Kiewit. See Kiewit, 44 F .3d at 1200-01 & n.16. And this Court assigns Bester

the same significance today-as it must given the precedential Third Circuit opinion in Kiewit.

       In the end, Consolidated Rig's concession that its contract cannot satisfy the Bester test is

an appropriate one. The indemnification agreement between Deep Well and Consolidated Rig fails

to expressly and unequivocally waive Deep Well's immunity under the Pennsylvania Workers'

Compensation Act. For that reason, Consolidated Rig's indemnity claim cannot go forward.




                                                     10
   IV.      CONCLUSION

         Applying Texas law to this case, as the choice of law agreement provides, would violate

Pennsylvania's materially greater interest in protecting workers within the Commonwealth. The

choice of law provision, then, is unenforceable. So the Court applies the law of the state with the

materially greater interest-here, Pennsylvania. And under the Pennsylvania Workers'

Compensation Act, Deep Well is immune from Consolidated Rig's indemnity claim. To that end,

Deep Well's Motion to Dismiss (ECF No. 65), is GRANTED.




                                                             Mark R. Hornak
                                                             Chief United States District Judge




Dated: January 16, 2020
cc:    All counsel of record via ECF




                                                    11
